Citation Nr: 1811915	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for iron deficiency anemia, including as secondary to Crohn's disease.

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar and cervical spine, including as due to herbicide exposure.

3. Entitlement to service connection for service connection for renal cysts, including as due to herbicide exposure.

4. Entitlement to service connection for atopic dermatitis, including a due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Board remanded the matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the September 2016 Board hearing, the Veteran articulated that he desired the issue of service connection for iron deficiency anemia to be reviewed by the RO as the Veteran was waiting for a newly scheduled VA examination.  The Veteran contends his iron deficiency anemia is secondary to Crohn's disease.  The Veteran's claim for Crohn's disease is before another Veteran's Law Judge and currently on appeal.  Accordingly, as the Veteran's representative, in September 2016, explicitly declined to waive RO consideration of this evidence; the RO must review the additional evidence received and issue an Supplemental Statement of the Case prior to the Board's adjudication of the claim on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2017).

The Veteran contends his DDD was caused by carrying a ruck sack during his military service.  In April 2014, the Veteran was afforded a VA back examination, and the examiner provided a negative nexus opinion.  In the rationale, the examiner stated there were no complaints in service or for many years after service, and there is no nexus to carrying a ruck sack while in the military.  The Board finds this rationale inadequate.  The examiner stated there was no nexus for the ruck sack without discussing the Veteran's contention.  A conclusory opinion without supporting rationale is inadequate.  

As to the claimed kidney disorder, private treatment notes from September 2010 noted a "tiny cyst in the upper pole of the right kidney."  The Veteran contends that his renal cyst disability is related to herbicide exposure.  The Veteran has qualifying Republic of Vietnam service required for a presumption of herbicide exposure and therefore established an in-service event.  A medical examination is necessary to provide the Board with evidence to adjudicate the Veteran's claim.

The Veteran was afforded a VA skin examination in January 2013.  The examiner noted a dermatitis or eczema condition from July 1970.  The examiner stated the claimed condition was less likely than not incurred or caused by service because, in part, there were no rashes of eczema or fungal infections during the examination, and there were no clinical records of documented rashes after military service.  VA treatment notes from June 2012 noted cellulitis and a cyst which required draining.  There is medically documented evidence of a skin condition subsequent to military service which directly contradict the examiner's rationale.  The Board finds this examination inadequate, as the rationale for the opinion was based on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Additionally, since the January 2013 examination, new medical evidence has been received of potential skin disabilities.  February 2013 VA treatment notes record the Veteran's chief complaint as his moles getting worse and beginning to raise.  The physician listed atopic dermatitis under the assessment section of the February 2013 VA treatment note.  April 2013 VA treatment notes list eczema under the assessment section.  June 2016 VA treatment notes show the Veteran seeking treatment for a sebaceous cyst.  The January 2013 VA examiner's rationale was inadequate, and new medical evidence since the first examination show evidence of current skin conditions the examiner stated he did not find in the record.  According, a new VA skin examination is necessary before adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the Veteran's authorization as necessary.  If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for VA orthopedic examination with a qualified medical professional regarding the nature and etiology of the Veteran's DDD of the lumbar and cervical spine.  For any diagnosed spine condition, provide an opinion as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service, to include as due to herbicide exposure.  The examiner's attention is directed to the Veteran's contention that his DDD was caused by carrying a ruck sack in service and in the alternative, caused by herbicide exposure.  The examiner must address both contentions in the rationale for their opinion provided.  All opinions must be based upon the entirety of the claims file, to include the Veteran's lay testimony.

3.  Schedule the Veteran for an appropriate VA renal examination to determine the current nature and likely etiology of his renal cyst.  The claims folder should be made available to the examiner for review in conjunction with the examination.  For any diagnosed renal disability, provide an opinion as to whether each disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service, to include as due to herbicide exposure.  A complete rationale for all opinions must be based upon the entirety of the claims file, to include the Veteran's lay testimony.

4.  Schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of his skin disabilities.  The claims folder should be made available to the examiner for review in conjunction with the examination.  For any diagnosed skin disabilities, provide an opinion as to whether each disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service, to include as due to herbicide exposure.  A complete rationale for all opinions must be based upon the entirety of the claims file, to include the Veteran's lay testimony.  Specifically, the examiner must address the Veteran's reports of recurring skin symptoms in service and skin symptoms subsequent to separation from service.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




